DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/115,364 application filed December 8, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, at least one destructive process has been interpreted as “biodegradation, smoldering  combustion, flaming  combustion, electrochemical degradation, oxidative degradation, reductive degradation, thermal-oxidative degradation, ultrasonic degradation, photochemical degradation, photocatalytic degradation, thermal degradation, ultraviolet degradation, plasma degradation, or combinations thereof” as discussed in paragraph 0016 of the instant application.  Additionally, micron-sized has been interpreted as “particles [that] may have a particle size distribution D90 value of less than 15 microns” as disclosed in paragraph 0014 of the instant specification.  A dispersant has been interpreted as “polymers or surfactants that are charged or neutral. Examples may include, without  limitation,  carboxymethyl  cellulose,  polyacrylic  acid, lignosulfonate, polydiallyldimethylammonium chloride, alkyl carboxylates, alkyl and aryl sulfates, alkyl polyethylene oxides, ethylene oxides, and combinations thereof” as disclosed in paragraph 0025 of the instant specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation "the micron-scale activated carbon particles" in lines 1-2 of each.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps the limitation should recite “the micron-[[scale]]sized activated carbon particles.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2007/0209999 A1).
With respect to claims 1-2, 4-5, 8, 11, and 15, Smith et al discloses “a method and apparatus for treating wastewater. The wastewater treatment system includes a bioreactor including activated carbon and a first biological population. The wastewater treatment system may also include a membrane bioreactor and/or a wet oxidation unit” [abstract], wherein “[t]he use of powdered activated carbon in bioreactors has a significant advantage in that it may be regenerated and reused. In one embodiment, sludge containing powdered activated carbon may be regenerated in a wet oxidation unit, denoted herein as wet air regeneration. Wet air regeneration of activated carbons may be carried out at temperatures less than those for wet oxidation. For example, a sludge containing biosolids and powdered activated carbon may be wet air regenerated at temperatures of about 240o C. to about 260o C. The wet oxidation regeneration of carbon destroys the volatile portion of the biological solids and oxidizes the organic substances adsorbed on the surface of the powdered activated carbon to restore its adsorptive capacity” [paragraph 0045].  Note that it is well known in the art that powedered activated carbon has particles sizes ranging from 0.5 to 50 m; consequently, it may obviously be the case that the D90 particle size of the activated carbon of Smith et al is less than 15 m and/or less than 5 m.  
In more detail, Smith et al teaches “[w]astewater entering the biological treatment tank 120 contacts the powdered activated carbon and the bacterial population which digest biodegradable components in the wastewater producing a mixed liquor. The first bioreactor is operated under conditions favorable for growth of the desired bacteria. Organics, including recalcitrant organics, present in the wastewater may be adsorbed on the powdered activated carbon.  The mixed liquor and powdered activated carbon carrying the organics pass to biomass separator 130 along conduit 124…Biomass in the mixed liquor and the powdered activated carbon are separated from the effluent and are removed from separator 130 via conduit 132. Effluent is removed from an outlet of separator 130 via conduit 136….Another portion of the combined biomass and powdered activated carbon carrying organics is directed to an optional inert solid separator 140 via conduit 132 to remove fine inert heavy material…The remaining mixture of biosolids and powdered activated carbon carrying organics is conveyed as sludge to regeneration unit 150 vial conduit 142. In one embodiment, regeneration unit 150 is a wet air regeneration unit operating at sufficient temperature and pressure to regenerate the powdered activated carbon as well as to destroy one or more contaminants remaining in the sludge from the separator. The reactivated powdered activated carbon and sludge is removed from the wet air regeneration unit 150 and conveyed to bioreactor 120 via conduits 152 and 114” [paragraphs 0057-0061].  In the preceding, the conveying of the “remaining mixture of biosolids and powdered activated carbon carrying organics” to the regeneration unit 150 corresponds to the concentrating step of instant claim 1 while the placement inside the wet air regeneration unit corresponds to the containing of the same in which the regeneration unit corresponds to the recited reactor.  The destruction of one or more contaminants via wet oxidation corresponds to the step of initiating at least one destructive process.  Since the purpose of the regeneration of activated carbon is for its continued use in bioreactor 120, the allowance of sufficient time is a necessary condition and, therefore, obvious.
With respect to claim 3, Smith et al discloses “’[w]astewater’ as used herein, defines any water to be treated such as a stream of wastewater from industrial, agricultural and municipal sources, having pollutants of biodegradable material, inorganic or organic compounds capable of being decomposed by bacteria” [paragraph 0024] and “[w]astewater from industrial and municipal sources typically contains biological solids, inert material and organics, including refractory and recalcitrant organics. As used herein, recalcitrant organics define a class of organics which are slow or difficult to biodegrade relative to the bulk of organics in a wastestream. Examples of recalcitrant organics include synthetic organic chemicals, such as polyeletrolyte treatment chemicals. Other recalcitrant organics include polychlorinated biphenyls, polycyclic aromatic hydrocarbons, polychlorinated dibenzo-p-dioxin, and polychlorinated dibenzofurans. Endocrine disrupting compounds are also a class of recalcitrant organics which can affect hormone systems in organisms and are found in the environment. Examples of endocrine disrupting compounds include: alkylphenolics, such as nonylphenol used for removing oil as well as natural hormones and synthetic steroids found in contraceptives, such as 17-b-estradiol, estrone, testosterone, ethynyl estradiol” [paragraph 0025].  At least the polychlorinated biphenyls are a species of chlorinated hydrocarbons and render the same obvious and the endocrine disrupting compounds renders obvious the recited pesticides.  
With respect to claim 6, Smith et al discloses “[t]he biosolids separation unit may be any separation unit suitable for a particular purpose, such as a clarifier, ultrafiltration membranes, a membrane bioreactor, a hydrocyclone, and combinations thereof. In one embodiment, biosolids may settle in a clarifier unit with the assistance of known polymers” [paragraph 0033], wherein the polymer corresponds to the dispersant of the instant application.  Note that claim 6 does not indicate when in the process the dispersant is mixed with the micron-sized activated carbon particle.
With respect to claim 7, Smith et al discloses “[t]he mixed liquor and powdered activated carbon carrying the organics pass to biomass separator 130 along conduit 124. Separator 130 may be any separator suitable for a particular purpose. In one embodiment, separator 130 is a solid-liquid hydrocyclone” [paragraph 0058] and “[a]nother portion of the combined biomass and powdered activated carbon carrying organics is directed to an optional inert solid separator 140 via conduit 132 to remove fine inert heavy material. Inert solid separation subsystem comprises a fine screen and hydrocyclone” [paragraph 0060].  The hydrocyclones correspond to centrifugation and the fine screen corresponds to filtration with a screen filter.
With respect to claims 9 and 10, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378].  Moreover, repetition of a known process until success is achieved is one of the inferences and creative steps that a person of ordinary skill would employ [Perfect Web Technologies Inc v InfoUSA Inc., 92 USPQ2d 1849].  Since there are only two options for duplicate or multiple parts or process steps, the selection of either a sequential or serial (concurrent) arrangement would have been obvious to one of ordinary skill in the art.
With respect to claim 12, the wet air oxidation regeneration corresponds to the oxidative degradation or thermal-oxidative degradation of the instant application.
With respect to claim 13, the aforementioned biosolids correspond to the recited additive.
With respect to claim 14, it is well known that biosolids have nutrient value, for example, as a soil amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kopinke et al (US 2019/0060872 A1), which discloses the particle size range for powdered activated carbon [paragraph 0021]; see also, for example, Miki et al (JP 2000-153294); Reimers et al (WO 2005/118490 A2) discloses “…biosolids contain nutrient value as a soil amendment…” [see paragraph following the heading “Background of the Invention”].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
October 25, 2022